Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 02/28/2022; and IDS filed on 03/14/2022, 02/28/2022, 01/27/2022, 12/10/2021, 11/23/2021, 11/11/2021, and 11/05/2021.
Claims 4, 12, 14-16 are drawn to non-elected species
Claims 1-23 are pending in the instant application.
Claims 4, 12, 14-16, 18-21 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17, 21-23) and specie elections of “hydrocolloid”; “1 micron to mm”, “portions that are transparent”, and “polymer” in the reply filed on 02/28/2022 is acknowledged.
	Note, claims 4, 12, 14-16 are drawn to non-elected species.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 recites “non-separable”, it’s unclear what “non-separable” encompass, because everything can be separated by cutting, physically breaking, chemically breaking, etc.
For compact prosecution purposes, every layer is non-separable unless the prior art states the layers are removable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 13, 17, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by APPEANING et al (US 2012/0100039).
	Applicant’s claims are directed to a film composition comprising of: a first surface is an adhesive; the second surface emits singlet oxygen that is toxic to microbials when 
	APPEANING teaches a light activated antimicrobial article (see title) composition, wherein the antimicrobial devices may have a construction similar to that of a wound dressing (see [0003]) comprised of: a viscoelastic layer (see Fig. 1b; and [0027]); [0048] of polymer (see [0048], such as polyethylene and olefin-derived resins (see [0054]), wherein adhesive can be in this layer (see [0042]; [0048]), which reads on a first surface/material layer is an adhesive; a photosensitive layer (see Fig. 1b; and [0027]), which transfer energy from light to singlet oxygen (see [0016]), which reads on the second surface/material layer emits singlet oxygen that is toxic to microbials when activated by light or ultrasound, wherein the thickness correspond to a distance separating the first surface and the second surface (see Fig. 1b). Additional disclosures include: photosensitizers, such as methylene blue (see [0074]); release layer (see Fig. 4a at 403) disposed on the viscoelastic material (see [0094]); adhesive can be polymethacrylate (see [0049]); optically clear material (see [0045]) or hazy and diffuses light, particularly visible light (see [0046]), which reads on transparent or opaque to visible light; configuration of multiple layers of viscoelastic, photosensitizers, release liners and film backing (see Fig. 4a and Fig. 4b; [0103]; [0108]); thickness of viscoelastic is about 0.5 mil. To 30 mil. (see [0072]; and Fig. 1b), wherein Fig 1b shows the viscoelastic layer (124) is 4 times thicker than the photosensitive layer (125), which would make the total thickness of the film composition to be about 2.5 mil. when the viscoelastic layer is 0.5 mil.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, 13, 17, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over APPEANING et al (US 2012/0100039).
	As discussed above, APPEANING teaches a light activated antimicrobial article (see title) composition, wherein the antimicrobial devices may have a construction similar to that of a wound dressing (see [0003]) comprised of: a viscoelastic layer (see Fig. 1b; and [0027]); [0048] of polymer (see [0048], such as polyethylene and olefin-derived resins (see [0054]), wherein adhesive can be in this layer (see [0042]; [0048]), which reads on a first surface/material layer is an adhesive; a photosensitive layer (see Fig. 1b; and [0027]), which transfer energy from light to singlet oxygen (see [0016]), which reads on 
The references do not specifically teach adding the thickness in the range as claimed by Applicant.  The thickness in a wound film composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success, especially when APPEANING teaches the thickness of the viscoelastic material may be selected based on or in conjunction with the light source.  For example, design parameters may limit or even require that a particular light source(s) be used, and there may be a minimum amount, or range of amounts, of light that is required to enter the viscoelastic material.  Thus, the thickness of the viscoelastic material may be selected so that the required 





Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618